                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

LOUISIANA CLEANING SYSTEMS,                      CIVIL ACTION NO. 16-0014
INC.

VERSUS                                           JUDGE S. MAURICE HICKS, JR.

CITY OF SHREVEPORT, ET AL.                       MAGISTRATE JUDGE HORNSBY

                               MEMORANDUM RULING

      Before the Court are pending motions filed by the parties pursuant to Federal Rule

of Civil Procedure 56: (1) Defendants City of Shreveport, Ollie S. Tyler, David Duncan,

Brian Crawford, Dale Sibley, and Jeff Landry’s (collectively “Defendants”) Motion for

Summary Judgment (Record Document 101); and (2) Plaintiff Louisiana Cleaning

Systems, Inc.’s (“Plaintiff”) Motion for Partial Summary Judgment (Record Document 83).

Defendants seek dismissal of all of Plaintiff’s claims. For the reasons set forth below,

Defendants’ Motion for Summary Judgment is GRANTED and Plaintiff’s Motion for Partial

Summary Judgment is DENIED.

I.    BACKGROUND

      Plaintiff is a Louisiana corporation licensed to do business in the state and

domiciled in Jefferson Parish, Louisiana. See Record Document 46 at 1. Its sole business

is to sell Kirby vacuum cleaners exclusively through door-to-door sales to residents by

knocking on doors or ringing doorbells. See id. at 2.

      On January 8, 2016, Plaintiff filed the instant suit pursuant to Section 1983 alleging

that the version of Shreveport Ordinance Section 42-277 in effect at that time, which

prohibited uninvited, door-to-door commercial solicitation, was a violation of its First

Amendment right to freedom of speech and the Fourteenth Amendment’s Equal



                                      Page 1 of 10
Protection Clause. See Record Document 1 at 1–2. The version of Section 42-277 in

effect at that time provided as follows:

       It shall be unlawful for any solicitor, peddler, hawker, itinerant merchant or
       transient vendor of merchandise to go in and upon any private residence in
       the city, not having been requested or invited to do so by the owner or
       occupant of such residence, for the purpose of soliciting orders for the sale
       of goods, wares and merchandise, or for the purpose of disposing of or
       peddling or hawking such goods, wares and merchandise. Such practice is
       hereby declared to be a nuisance and punishable as a misdemeanor;
       provided, however, that the provisions of this section shall not apply to the
       vending or sale of ice, or soliciting orders for the sale of ice, milk and dairy
       products, truck vegetables, poultry and eggs, and other farm and garden
       produce, so far as the sale of the named commodities is authorized by law.

Record Document 110-1 at 5. On June 8, 2016, Plaintiff filed a Motion for Preliminary

Injunction, which this Court denied on November 17, 2016, in light of its previous ruling in

Vivint La. v. City of Shreveport, 213 F. Supp. 3d 821 (W.D. La. 2016), upholding the

constitutionality of the ordinance. See Record Document 28 at 1, 4.

       Thereafter, on September 23, 2017, the Shreveport City Council voted to amend

the ordinance, which now allows individuals to partake in door-to-door commercial

soliciting if certain requirements are met, such as applying for and obtaining a permit from

City officials, as well submitting background check information. See Record Document 46

at 5–6. On October 26, 2017, one of Plaintiff’s employees mailed an application to the

City of Shreveport to obtain a permit. See Record Document 36-8.

       On December 5, 2017, Plaintiff filed a Motion for Leave to Amend its complaint,

arguing that the alleged “delay” following its mailing of its permit application also

constituted a deprivation of its constitutional rights, and further adding additional claims.

Record Document 36-1 at 6, 8. Defendants responded by filing an opposition to the

motion, arguing that Plaintiff had not followed up with the City and taken the steps required




                                        Page 2 of 10
to complete the permitting process. See Record Document 42 at 2. However, on January

22, 2018, a representative of Plaintiff completed said process and received a permit to

partake in door-to-door commercial solicitation, after paying City officials a deposit fee for

an “identifying vest.” Record Document 57-4; Record Document 110-1 at 11. On January

31, 2018, Plaintiff’s Motion for Leave to Amend was granted, after which Plaintiff filed its

“First Supplemental Petition for Damages.” Record Documents 45 and 46. Plaintiff

asserts several claims against Defendants due to alleged deprivations of Plaintiff’s

constitutional rights resulting from both the pre-amendment version, as well as the current

version, of Section 42-277. See Record Document 46 at 10–14. These claims request

various forms of relief, including, inter alia, declaratory and injunctive relief, compensatory

damages in the form of lost profits, and punitive damages against Defendant David

Duncan in his individual capacity. See id.

       On May 14, 2018, Defendants filed a Partial Motion to Dismiss, seeking the

dismissal of all of Plaintiff’s claims except for Plaintiff’s facial challenge to the pre-

amendment version of the ordinance. See Record Document 57 at 1–2. Thereafter,

Defendants filed a Motion for Summary Judgment in which they incorporate their

previously filed Partial Motion to Dismiss, and further seek summary judgment dismissing

Plaintiff’s action in its entirety. See Record Document 101-1 at 9–10. Accordingly, the

Court, for efficiency purposes, subsequently denied Defendants’ Partial Motion to

Dismiss, noting that it would consider Defendants’ arguments asserted in the Motion

when ruling on their Motion for Summary Judgment. See Record Document 119 at 2.




                                        Page 3 of 10
II.    LAW AND ANALYSIS

       A.     Summary Judgment Standard

       Summary judgment is proper pursuant to Rule 56 of the Federal Rules of Civil

Procedure when “there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Quality Infusion Care, Inc. v. Health Care Serv.

Corp., 628 F.3d 725, 728 (5th Cir. 2010). 1 A genuine dispute of material fact exists if the

record, taken as a whole, could lead a rational trier of fact to find for the non-moving party.

See Geoscan, Inc. of Texas v. Geotrace Techs., Inc., 226 F.3d 387, 390 (5th Cir. 2000).

During this stage, courts must look to the substantive law underlying the lawsuit in order

to identify which facts are “material.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248,

106 S. Ct. 2505, 2510 (1986).

       Rule 56(c) mandates the entry of summary judgment, after adequate time for

discovery and upon motion, against a party “who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof [at trial].” Patrick v. Ridge, 394 F.3d 311, 315 (5th Cir.

2004) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 2552 (1986)).

If the movant demonstrates the absence of a genuine dispute of material fact, “the

nonmovant must go beyond the pleadings and designate specific facts showing that there

is a genuine [dispute] for trial.” Gen. Universal Sys., Inc. v. Lee, 379 F.3d 131, 141 (5th

Cir. 2004). The Fifth Circuit has cautioned that “conclusory allegations, speculation, and

unsubstantiated assertions are inadequate to satisfy” the nonmovant’s burden in a motion



1The Court notes that amended Rule 56 requires that there be “no genuine dispute as to
any material fact,” but this change does not alter the court’s analysis. Fed. R. Civ. P. 56(a)
and advisory committee’s note (2010) (emphasis added).


                                        Page 4 of 10
for summary judgment. Ramsey v. Henderson, 286 F.3d 264, 269 (5th Cir. 2002). Where

critical evidence is so weak or tenuous on an essential fact that it could not support a

judgment in favor of the nonmovant, then summary judgment should be granted. See

Boudreaux v. Swift Transp. Co., 402 F.3d 536, 540 (5th Cir. 2005).

       In reviewing a motion for summary judgment, the court is to view “the facts and

inferences to be drawn therefrom in the light most favorable to the non-moving party.”

Tubos de Acero de Mexico, S.A. v. Am. Int’l Inv. Corp., Inc., 292 F.3d 471, 478 (5th Cir.

2002); Harris v. Serpas, 745 F.3d 767, 771 (5th Cir. 2014). The court should not, however,

in the absence of any proof, presume that the nonmoving party could or would prove the

necessary facts. See Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).

       B.     Section 1983 Claims

       The Court first addresses Plaintiff’s claims seeking relief due to alleged

deprivations of its constitutional rights resulting from the pre-amendment version of

Section 42-277, which Plaintiff contends is unconstitutional as written. 2 See, e.g., Record

Document 46 at 11. Commercial speech is defined as expression related solely to the

economic interests of the speaker and its audience. See Cent. Hudson Gas & Elec. Corp.

v. Pub. Serv. Comm’n, 447 U.S. 557, 561 (1980). Commercial speech that is misleading

or is related to unlawful activity is not protected by the First Amendment, but commercial

speech that is not misleading and is lawful is protected by the First Amendment. See Fla.




2 The Court notes that the parties spend pages arguing whether Plaintiff can prove that it
“lost profits with reasonable certainty” as required for its compensatory damages claim.
See Record Document 101-1 at 22–24; Record Document 110 at 22–23. However,
because Plaintiff’s alleged damages are irrelevant if no constitutional violation occurred
at all, the Court declines to address the issue of damages. See, e.g., Toga Soc., Inc. v.
Lee, No. 03-2981, 2005 WL 1578726, at *2 (E.D. La. June 29, 2005).


                                       Page 5 of 10
Bar v. Went for It, 515 U.S. 618, 623–24 (1995). However, the protection afforded to

commercial speech is only “a limited measure of protection, commensurate with its

subordinate position in the scale of First Amendment values.” Id. at 623.

       The test for whether commercial speech regulations are valid under the First

Amendment is a three-prong test. See Cent. Hudson Gas & Elec. Corp., 447 U.S. at 564–

65. “First, the government must assert a substantial interest in support of its regulation;

second, the government must demonstrate that the restriction on commercial speech

directly and materially advances that interest; and third, the regulation must be ‘narrowly

drawn.’” Id. at 624. Here, the parties agree that the speech at issue is commercial speech.

See Record Document 13-1 at 5; see Record Document 21 at 9.

       The Court finds that its analysis in Vivint La. v. City of Shreveport, in which this

Court, in addressing a constitutional challenge to the exact ordinance at issue here, held

that Section 42-277 is constitutional as a matter of law, applies to the instant case;

therefore, Plaintiff’s claims regarding the prior ordinance are likewise denied. See Vivint

La. v. City of Shreveport, 213 F. Supp. 3d 821 (W.D. La. 2016). In Vivint La., in applying

the Central Hudson test to Section 42-277, the Court first held that the City of Shreveport

had asserted a substantial interest in protecting both (1) the safety of its residents and (2)

the privacy of its residents. See id. at 824–25. There, the City of Shreveport relied upon

the affidavit of Deputy Chief Duane Huddleston (“Huddleston”) of the Shreveport Police

Department, an affidavit identical to the one Defendant has submitted in the instant action.

See id. at 825–27; see Record Document 21-2. Huddleston’s affidavit states that, among

other benefits, Section 42-277 helps prevent home invasions and burglaries by limiting

the number of strangers approaching people’s residences and allowing residents to verify




                                        Page 6 of 10
whether such individuals are legitimate salesmen. See Record Document 21-2 at 2–4. 3

Based on this affidavit, this Court concluded that the City of Shreveport had asserted

sufficiently substantial interests to meet the first prong of the Central Hudson test. See

Vivint La., 213 F. Supp. 3d at 826–28.

      Second, the Court concluded that Section 42-277 directly and materially advanced

the substantial interests the City had set forth, citing to Huddleston’s opinion that the

ordinance has a deterrent effect upon using commercial solicitation as a method of

canvassing properties for future burglaries. See id. at 827–28. Lastly, the Court held that

Section 42-277 was narrowly drawn to advance the City’s stated interests. See id. at 828–

29. This last requirement was satisfied primarily due to the Court’s finding that Section

42-277 advanced the City’s stated interests without prohibiting other methods of engaging

in commercial speech. See id.

      In the instant matter, the arguments asserted by Defendants are nearly identical

to the winning arguments they advanced in Vivint La. First, in addition to presenting the

same affidavit as the Huddleston affidavit in Vivint La., see id. at 825–27, Defendants

have submitted in the record (1) an affidavit by Steve Prator, Sheriff of Caddo Parish

(“Prator”), and (2) an opinion by the Louisiana Second Circuit Court of Appeal concerning

a similar constitutional challenge to Section 42-277. See Record Documents 21-1 and

21-3. Prator’s affidavit, which offers many of the same opinions contained in Huddleston’s

affidavit, additionally submits that some residents are defensive when approached by




3 According to Huddleston, burglaries in Shreveport fell from a record high of 6,404 to
2,095 from 1990 to 2014, and further provided the opinion that Section 42-277 played a
large part in helping to reduce the number of burglaries in Shreveport. See Record
Document 21-2 at 2–3.


                                      Page 7 of 10
strangers at their homes because of the number of home invasions that have occurred in

Shreveport, and that this defensiveness can at times lead to potentially violent

confrontations. See Record Document 21-1 at 3. Further, the Second Circuit’s opinion in

Burrell v. City of Shreveport, 728 So. 2d 34 (La. App. 2d Cir. 1998), confirms that other

constitutional challenges to Section 42-277 have failed on essentially the same rationale

outlined above. Thus, after considering this additional support, the Court finds that

Defendants’ argument in this case is even stronger than that asserted by the defendants

in Vivint La.; 4 therefore, Plaintiff’s claims regarding the pre-amended version of Section

42-277 are hereby denied.

       The Court also addresses Plaintiff’s claims to the extent they concern the amended

ordinance. At the outset, the Court notes that despite various statements by Plaintiff in its

briefing and Amended Complaint, see, e.g., Record Document 46 at 11, it is clear from

the record that Plaintiff currently has a permit to solicit door-to-door under the ordinance.

See Record Document 110-1 at 11. As such, Plaintiff’s claims for declaratory and/or

injunctive relief as to the amended ordinance are denied as moot on this basis alone. In

addition, to the extent Plaintiff asserts a claim for damages as to the alleged delay that

occurred regarding its application for a permit to solicit under the amended ordinance,

see Record Document 46 at 11, the Court finds that such claims also fail. Nothing

contained in Plaintiff’s briefing or factual allegations concerning its application for a permit

support a finding that the City officials’ conduct during the application process constituted




4The Court notes that Plaintiff fails to discuss the Vivint La. decision in its various
memoranda regarding the disputed motions.


                                         Page 8 of 10
a violation of Plaintiff’s constitutional rights, First Amendment or otherwise. See Record

Document 101-1 at 34–35.

       Lastly, the Court addresses Plaintiff’s purported claims that Section 42-277 also

violates the Equal Protection Clause of the Fourteenth Amendment. See Record

Document 46 at 11–12. 5 First, as noted in its prior ruling, the alleged class against whom

the ordinance discriminates is those who wish to engage in door-to-door solicitation. See

Record Document 28 at 6 n.2. This is not a suspect classification, so the ordinance is

subject to neither intermediate scrutiny nor strict scrutiny, but rather to rational basis

scrutiny. See Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 83–84 (2000) (applying a rational

basis test to the non-suspect classification of age). As rational basis scrutiny is an even

lower standard for Defendants to meet than the Central Hudson test, the Court likewise

denies Plaintiff’s claim under the Equal Protection Clause. 6

III.   CONCLUSION

       Based on the foregoing reasons, Defendants’ Motion for Summary Judgment

(Record Document 101) is GRANTED and Plaintiff’s Motion for Partial Summary

Judgment (Record Document 83) is DENIED. Therefore, all of Plaintiff’s claims are

hereby DISMISSED WITH PREJUDICE.



5  The Court notes that it is not clear from Plaintiff’s Amended Complaint or briefing
whether this claim is directed toward the pre-amendment version of the ordinance, the
current version, or both. See Record Document 46 at 12–13.
6 Plaintiff also appears to assert an additional claim under the Equal Protection Clause in

its Amended Complaint that “the City’s refusal to issue [a] solicitation permit[] to Plaintiff[]
is also a violation of the Fourteenth Amendment because the majority of Plaintiff[’s]
subcontractors are African American.” Record Document 46 at 12–13. Notwithstanding
that Plaintiff appears to abandon such claim in its most recent memorandum submitted
to the Court, this claim is likewise meritless as Plaintiff fails to offer any evidence to
support it. See Record Document 114 at 8 (“Plaintiff does not allege a racial animus or
racial identity [claim] in the First Supplemental Petition for Damages.”).


                                        Page 9 of 10
        A judgment consistent with the terms of the instant Memorandum Ruling shall

issue herewith.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 30th day of September,

2019.




                                   Page 10 of 10
